DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I (Invention I) in the reply filed on 12/09/2021 is acknowledged.  Claims 32-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 24-31 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites the phrase “preferably the enzyme is a hydrolase, isomerase, ligase, lyase, oxidoreductase, or transferase” which renders the claim vague and indefinite since it is 



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mutated Aspergillus niger host cell comprising a heterologous polynucleotide encoding a secreted polypeptide of interest, wherein the expression of a citT gene is reduced or eliminated compared to a non-mutated otherwise isogenic or parent cell, wherein said citT gene encodes a citrate transporter polypeptide, CitT, comprising the amino acid sequence of SEQ ID NO: 3; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount 
The nature and breadth of the claims encompass any mutated filamentous fungal host cell comprising a heterologous polynucleotide encoding a secreted polypeptide of interest, wherein the expression of a citT gene is reduced or eliminated compared to a non-mutated otherwise isogenic or parent cell, wherein said citT gene encodes a citrate transporter polypeptide, CitT, having at least 80% amino acid sequence identity with the polypeptide of SEQ ID NO: 3.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed tagatose-bisphosphate aldolase and the tagatose-6-phosphate phosphatase.
The specification only provides guidance, prediction, and working examples for a mutated  Aspergillus niger host cell comprising a heterologous polynucleotide encoding a secreted polypeptide of interest, wherein the expression of a citT gene is reduced or eliminated 
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed CitT from any biological source, reducing or eliminating expression of the gene encoding CitT in any filamentous fungal host cell, and determining whether the mutated filamentous fungal host cell can express and secrete a polypeptide of interest.  In the alternative, undue amount of trial and error experimentation which includes making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations thereof to SEQ ID NO: 3; screening for a citrate transporter polypeptide; reducing or eliminating expression of the gene encoding the citrate transporter polypeptide in any filamentous fungal host cell, and determining whether the mutated filamentous fungal host cell can express and secrete a polypeptide of interest.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 25-31 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Odoni et al. (2018, Biorxiv, 1-36; IDS filed 04/09/2021) in view of WO2018172155 (09/27/2018; IDS filed 04/09/2021).

The teachings of the reference differ from the claims in that the mutated filamentous fungal host cell Aspergillus niger does not comprise a heterologous polynucleotide encoding a secreted polypeptide of interest.

WO2018172155 discloses a method of producing a secreted polypeptide of interest, said method comprising the steps of: a) cultivating a mutated filamentous fungal host cell comprising a heterologous polynucleotide encoding the secreted polypeptide of interest under conditions conducive to the expression of the secreted polypeptide of interest where the polypeptide of interest includes a hydrolase, isomerase, ligase, lyase, oxidoreductase, or transferase.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at the claimed invention by expressing the heterologous polynucleotide of WO2018172155 encoding the secreted polypeptide of interest in the mutated Aspergillus niger of Odoni et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a mutated Aspergillus niger host cell than can overexpress and secrete a polypeptide of interest with improved yield and/or productivity where the mutated Aspergillus niger of Odoni et al. secretes negligible amounts of citrate.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because genetically modifying Aspergillus niger to express and secret enzymes are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

10.	No claim is allowed.  

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652